Citation Nr: 0905726	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-18 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to continuation of vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to March 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the cessation of the Veteran's Chapter 
31 benefits effective in September 2004, and the August 2005 
decision, which found the Veteran to be rehabilitated.  In 
December 2008, the appellant appeared at a videoconference 
hearing held before the undersigned.  

While the appeal was pending, in October 2007, the Veteran 
filed another request for vocational rehabilitation 
assistance.  This time, he requested a different program 
goal, in management.  That claim was denied in November 2007, 
and the file does not reflect that the Veteran appealed the 
determination.  He did not mention that decision, or the new 
management program goal at his hearing in December 2008.  For 
these reasons, the November 2007 decision reflects a separate 
issue, and is not part of the current appeal, which is 
limited to the cessation of benefits related to his first 
program goal, and the determination that he was 
rehabilitated.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include 
right knee, cervical spine, and lumbar spine disabilities, 
right ulnar neuropathy, and anal fissures with hemorrhoids.  

2.  As of September 29, 2005, the Veteran is shown to have 
been vocationally rehabilitated as presented by the terms of 
the rehabilitation plan to which he agreed in June 2000 and 
December 2002.

3.  As of September 29, 2005, the Veteran was employed in an 
occupation for which a program of services was provided, or 
in a closely related occupation for, at least 60 continuous 
days.


CONCLUSION OF LAW

The criteria for entitlement to additional training under the 
provisions of Chapter 31, Title 38 of the United States Code, 
have not been met. 38 U.S.C.A. §§ 3100, 3101, 3102 (West 
2002); 38 C.F.R. §§ 21.35(e), 21.94, 21.190, 21.283 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Generally, VA has a statutory duty to assist the Veteran in 
the development of his claim for VA benefits.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  However, such duty is applicable to claims filed in 
association with Chapter 51 of Title 38 of the United States 
Code.  It follows that because the statute at issue in this 
matter is found in Chapter 31 of Title 38 of the United 
States Code, VA's duties to notify and to assist the Veteran 
are not applicable to this claim.  See, e.g., Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  Nevertheless, in 
September 2005, the Veteran was informed of the decision to 
deny him additional benefits; of the reasons why the decision 
was made; how the decision affected his VA benefits; how to 
reapply in the future for vocational rehabilitation benefits; 
and what the Veteran could do if he disputed the accuracy of 
information or disagreed with the outcome.  This satisfies 
the notice requirements of Chapter 31.  See 38 C.F.R. § 
21.420 (2008).  The Board finds that all relevant evidence 
necessary for the equitable disposition of the appeal has 
been obtained and that additional efforts to notify or assist 
the Veteran in this case are not required. Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 15 Vet. App. 183 (2002).



Analysis

The Veteran claims entitlement to additional vocational 
rehabilitation benefits.  He claims that the training he 
received in his program was inadequate, and did not 
adequately prepare him for the career field he was seeking.  
He states that he was denied the school he wanted, and sent 
to a sub-standard school where the training was inadequate.  
He maintains that his goal is still the same, but that he 
needs a 4-year college degree to achieve his career goals.  
He states that he is now working as a help desk technician, 
which is the same job he had before he started vocational 
rehabilitation training.  Although he is employed, it is not 
the field he trained for, and he states that he has been 
turned down for many jobs in his desired field.  He states 
that he has not been rehabilitated.  He states that he has a 
2-year associate's degree from ITT, but the program did not 
provide sufficient skills for him to pass a certification 
test.  He points to an article dated in March 2004, which 
reported that federal agents had raided ITT schools, seeking 
data on student placement, retention, attention, and grades, 
recruitment and admission material, graduate school and 
transfer of credit information.  He states that after the ITT 
program, he asked to attend a four-year college, but was 
given MESR training instead.  

The purpose of vocational rehabilitation services is to 
enable Veterans with service-connected disability to achieve 
maximum independence in daily living and, to the maximum 
extent feasible, to become employable and to obtain and 
maintain suitable employment.  See 38 U.S.C.A. § 3100; 38 
C.F.R. § 21.70 (2008).

For Veterans pursuing a vocational rehabilitation program or 
an employment program, VA and the Veteran must develop a 
written plan describing the Veteran's employment goals and 
the program through which those goals will be achieved.  38 
C.F.R. §§ 21.1(b)(3), 21.80.  An IWRP will be developed for 
each Veteran eligible for rehabilitation services under 
Chapter 31.  The plan is intended to assist in: (1) Providing 
a structure which allows VR&C staff to translate the findings 
made in the course of the initial evaluation into specific 
rehabilitation goals and objectives; (2) Monitoring the 
Veteran's progress in achieving the rehabilitation goals 
established in the plan; (3) Assuring the timeliness of 
assistance by VA staff in providing services specified in the 
plan; and (4) Evaluating the effectiveness of the planning 
and delivery of rehabilitation services by VR&C staff.  38 
C.F.R. § 21.80(a) (2008).

The plan is jointly developed by VA staff and the Veteran.  
The terms and conditions of the plan must be approved and 
agreed to by the counseling psychologist, the vocational 
rehabilitation specialist, and the Veteran.  38 C.F.R. § 
21.92.  The case manager and the Veteran will review all of 
the terms of the plan and the Veteran's progress at least 
every 12 months.  38 C.F.R. § 21.96(b) (2008). On the basis 
of this review, the Veteran and the case manager will agree 
whether the plan should be retained, amended, or redeveloped.  
Id.  Disagreement with regard to a change (or refusal of a 
change) in the plan is appealable to the Board.  38 C.F.R. § 
21.98(d) (2008).

The Veteran, the counseling psychologist, or the vocational 
rehabilitation specialist may request a change in the plan at 
any time.  38 C.F.R. § 21.94(a).  However, a change in the 
statement of a long-range goal may only be made following a 
reevaluation of the Veteran's rehabilitation program by the 
counseling psychologist.  A change may be made when: (1) 
Achievement of the current goal is no longer reasonably 
feasible; or (2) the Veteran's circumstances have changed or 
new information has been developed which makes rehabilitation 
more likely if a different long-range goal is established; 
and (3) the Veteran fully participates and concurs in the 
change.  38 C.F.R. § 21.94(b).  A change in intermediate 
objectives or services provided under the plan may be changed 
by the case manager when such change is necessary to carry 
out the statement of long-range goals. 38 C.F.R. § 21.94(c).  
The Veteran must concur in the change.  Id.

Applicable VA regulation provides that, for purposes of 
Chapter 31 benefits, a Veteran shall be declared 
rehabilitated when he or she has overcome the employment 
handicap to the maximum extent feasible as described in 
paragraph (c), (d) or (e) of 38 C.F.R. § 21.283.  38 U.S.C.A. 
§ 3101; 38 C.F.R. § 21.283(a). The provisions of section 
21.283 also notes that the term "suitably employed" includes 
employment in the competitive labor market, sheltered 
situations, or on a nonpay basis which is consistent with the 
Veteran's abilities, aptitudes and interests if the criteria 
contained in paragraph (c) (1) or (2) of section 21.283 are 
otherwise met.  38 C.F.R. § 21.283(b).

A Veteran who has been found to be rehabilitated to the point 
of employability shall be declared rehabilitated when he or 
she is employed in the occupational objective for which a 
program of services was provided, or in a closely related 
occupation for at least 60 continuous days.  38 C.F.R. § 
21.283(c)(1).  

If the Veteran is employed in an occupation unrelated to the 
occupational objective of the rehabilitation plan for at 
least 60 continuous days, he or she will be found to be 
rehabilitated, if the Veteran concurs in the change and such 
employment follows intensive, yet unsuccessful, efforts to 
secure employment for the Veteran in the occupation objective 
of a rehabilitation plan for a closely related occupation 
contained in the Veteran's rehabilitation plan; is consistent 
with the Veteran's aptitudes, interests, and abilities; and 
utilizes some of the academic, technical or professional 
knowledge and skills obtained under the rehabilitation plan.  
38 C.F.R. § 21.283(c)(2).  

A Veteran will also be declared rehabilitated, if he or she 
pursues additional education or training, in lieu of 
obtaining employment, after completing his or her prescribed 
program of training and rehabilitation services, and the 
additional education or training is not approvable as part of 
the Veteran's rehabilitation program under this chapter; and 
achievement of employment consistent with the Veteran's 
aptitudes, interests, and abilities will be enhanced by the 
completion of the additional education or training.  
38 C.F.R. § 21.283(c)(3).

In his initial Chapter 31 vocational rehabilitation 
assessment in June 2000, the Veteran said he was interested 
in computer uses and applications.  As to prior education, he 
had attended the Community College of the Air Force in 1996.  
He had recently begun employment as a network control center 
technician, and said he made about $690 per week.  He said 
his service-connected disabilities precluded him from doing 
sustained manual labor.  

A June 2000 counseling record noted that he had 48 months of 
entitlement to use by December 2011.  Currently, he was 
employed by Advanced Solutions, Inc.; his job was variously 
described as "help desk technician" and "network center 
control technician."  With respect to vocational 
exploration, the Veteran indicated that he would like to 
pursue a degree in computer networking.  Occupations were 
discussed.  He had been employed in his current position for 
only two weeks, and was not certain whether it was going to 
be a permanent, stable position.  The counselor concluded 
that he had an impairment of employability due to his 
service-connected disabilities.  He had an employment 
handicap because he had not overcome the functional 
limitations imposed by his service-connected disabilities 
with current permanent employment, credentials, or 
experience.  The counselor determined that he had an 
employment handicap, but not a serious employment handicap.  

At the time he filed his claim, the Veteran was in receipt of 
a combined 30 percent rating for multiple service-connected 
disabilities, including compensably rated right knee, 
cervical spine, and lumbar spine disabilities, as well as 
right ulnar neuropathy.  Effective in April 2007, he was a 
assigned a 10 percent rating for right ulnar nerve damage.  
Effective in January 2008, his combined rating was increased 
to 40 percent, with the assignment of a 10 percent rating for 
anal fissures with hemorrhoids.  

After vocational evaluation and the Veteran's visit to ITT 
Technical Institute, another counseling report was prepared 
in August 2000.  The Veteran was very interested ITT's 
Associate in Applied Science Degree in Computer Networking 
Technology Program, and he had been accepted into the 
program.  The counselor found this to be feasible in light of 
his vocational test results and his residual functional 
capacity, as well as his skills and interests.  The Veteran 
also felt that the potential income derived from this type of 
job would adequately meet his financial needs.  Accordingly, 
a Rehabilitation Plan was developed.  This plan, dated in 
August 2000, and signed by the Veteran and the counselor, 
reported a program goal of "computer network technician," 
with attendance at ITT Technical Institute from September 
2000, and anticipated completion in December 2002.  

A January 2001 counseling record noted that the Veteran's 
vocational goal was computer network technician.  He worked 
full time at Advanced Solution Corporation as a Network 
Center Technician.  Although this was a field related to his 
educational studies, he did not feel that he wanted to stay 
with that company once he graduated, as he wished to move up 
and did not see room for advancement.  

A special training report of December 2001 noted that the 
Veteran was aware of the plan, and in agreement.  He had a 
grade point average of 3.2, and had sufficient entitlement to 
complete his program.  A special training report dated in 
April 2002 noted the same, but also reported that the Veteran 
did not seem quite positive that he had made a good choice in 
attending the school, and he was not happy with the program.  
However, a July 2002 special training report noted that the 
rehabilitation plan had been reviewed, and the Veteran was 
still in agreement.  The Veteran was nearing the end of his 
training, and an Individualized Employee Assistance Plan 
(IEAP) was reviewed, with which the Veteran was in agreement.  
It was noted that upon graduation, he would have remaining 
entitlement of 24 months, and that "he did not express 
interest in pursuing a bachelor degree."  

In October 2002, the Veteran requested an appointment with 
his counseling psychologist, as he wanted to attend Harris-
Stowe College for a BA in Information Technology.  He said 
his current job was ending, and he desired a Bachelor's 
degree to further his employment opportunities.  In November 
2002, the Veteran met with his counselor for vocational 
exploration, to consider his continuing to a bachelor's 
degree program.  He had already contacted Harris-Stowe, and 
was to have his transcripts evaluated there and at two other 
colleges.  He had done well at ITT, and still had 24 months 
left of his entitlement, but the counselor cautioned that 
most 4-year schools would not take the ITT credits.  

The next vocational counseling record was dated in December 
2002, where it was noted that the Veteran had spoken to 
someone at MERS (Metropolitan Employment and Rehabilitation 
Service), and had been told that he could begin his A+ and N+ 
Certification Program.  

The following week, the counselor noted that he would have as 
his goal the maintenance of employment as a computer network 
technician.  The first objective would be the successful 
completion of A+ and Network+ Certification Courses at MERS.  
A December 2002 Rehabilitation Plan, signed by the Veteran, 
the counseling psychologist, and a vocational rehabilitation 
specialist, reported that his program goal was Computer 
Network Technician.  The DOT Code and Title was 031 Data 
Communications and Networks.  His first objective had been 
completion of an Associate Degree in Computer Networking 
Technology, at ITT Technical Institute.  His second objective 
was completion of a program of A+ and Network+ Certification 
Course at Metropolitan Employment and Rehabilitation Service 
for the period beginning in January 2003, with anticipated 
completion in June 2003.  However, an enrollment 
authorization dated in January 2003 certified his enrollment 
in A+ for 20 weeks, from January to May 2003, and in N+ for 
15 weeks, from June to September 2003.  

However, the Veteran experienced difficulty in keeping up 
with this program.  He missed classes, reportedly due to 
working overtime and his physical condition.  In September 
2003, it was noted that he was only half-way through the A+ 
program, and since he was taking so long to get through the 
A+ program, it was decided that the N+ would be omitted.  It 
was noted that he had completed his Associate's Degree, and 
had been given the A+ certification to make him more 
marketable; he was currently working as a Network Center 
Technician, where he had begun in May 2000.  He had been 
given Chapter 31 training to maintain that employment and 
prepare for a possible promotion.  It was concluded that he 
should have enough training by December 2003 to be able to 
maintain his current job.  It was also noted that he was only 
getting 60 percent in the program, so he would have to 
improve to attend the A+ Certification tests.  The counselor 
told the Veteran that VA would provide the testing of the two 
parts of the A+ Certification only one time.  

In June 2004, the MERS coordinator of skills training 
reported that the Veteran had completed the PC Technician A+ 
program in March 2004, and since then had put his effort 
toward preparing for the A+ certificate examination, which 
was only two or three times a week.  He was only getting 50 
to 60 percent so far on the A+ practice tests, while he 
needed at least a 90 percent to take the computer TIA+ 
Certificate Examination.  He recommended that the Veteran 
continue until July 2004, at which time the case should be 
closed.  

In a letter dated in August 2004, the Veteran said he was 
appealing the decision to deny his request for continuation 
of his educational benefits.  In September 2004, it was noted 
that the Veteran was working as a help desk technician at 
SBC, where he had been working when he started ITT.  He could 
not get into the networking field when he graduated from ITT, 
so he put in A+ and Network+ training which he stated had not 
helped.  He said that he needed additional training because 
ITT was not a good program.  It was noted that he had been in 
the A+ and N+ training at MERS since January 2004.  The 
program was supposed to be a 40 week program, but due to poor 
attendance and inability to grasp the material, he had been 
in the program for one year and 9 months.  

In September 2004, the counseling psychologist noted that the 
Veteran contested the cessation of his training.  He had been 
told that completion of the A+ was the last training VA would 
pay for.  It looked as though additional training beyond the 
associate degree had been provided to help him secure his 
current position at SBC.  He had been there since May 2000, 
and seemed to be doing well, but wanted more education so 
that he could work in the field of networking.  Currently, he 
was a help desk technician, and had earned $16,000 for the 
second quarter of 2004.  However, he stated that it was not 
what he was trained for.  The counselor believed that he was 
appropriately employed.  

In a letter dated in November 2004, the Veteran was informed 
that his Vocational Rehabilitation and Employment training 
had been stopped effective in September 2004 because he had 
far exceeded the time allotted for the course.  The Veteran 
would be provided the testing fee for the A+ software and/or 
hardware.  The Veteran was told that currently, he was in an 
appropriate stable job, had been provided with appropriate 
training, and had secured employment.  He was told that he 
was making wages commensurate with someone working in the 
field that he had been trained for.  

According to a February 2005 report of contact, the Veteran 
was interested in obtaining additional training, but the 
counselor told him that he would not be providing any 
additional training.  The Veteran had requested certificates 
for testing for the A+ examinations, which he had not 
received, and these were sent to him.  Subsequently, VA 
received verification that the Veteran had earned $35,563 
during the first half of 2005 from his employer, SBC Advanced 
Solutions, Inc., which is a unit of AT&T.   

In September 2005, the Veteran was informed that VA had 
determined that he had been rehabilitated because he had 
succeeded in maintaining employment for at least 60 days as a 
help desk technician.  

At his hearing in December 2008, the Veteran testified that 
he was still working at the same job he had held since 2000.  

The evidence indicates that the Veteran has been employed by 
the same company since March 2000.  While his job title in 
2005 was reportedly the same as in 2000, his income more than 
doubled during this period.  Although he expressed some 
doubts about the program while it was ongoing, he 
nevertheless continued to pursue the program, which was paid 
for by VA.  In total, he was awarded 35 months of educational 
assistance, including payment of his school tuition and fees 
and a subsistence allowance, for his participation in the 
program.  He first completed the original objective, earning 
an Associates degree in 2 years.  He then was awarded 
benefits to pursue additional training to earn certification 
to enhance his employment prospects.  

The Board notes that before enrolling in the MERS program, 
the Veteran asked to be enrolled in a 4-year bachelor's 
degree program.  The reasons he did not enroll in that 
program are not of record.  It is important to note, however, 
that after that request, he signed the Rehabilitation Plan 
agreeing to the MERS program.  He now states that the 
training he received was not very good, but his attendance 
was poor, and, significantly, he nevertheless continued to 
receive VA benefits for his enrollment in the program.  In 
sum, despite some expressions of dissatisfaction along the 
way, the Veteran nevertheless continued in pursuit of his 
educational programs at ITT and MERS, and continued to 
receive VA benefits for his continued participation in the 
program of education which he had agreed to.  This included a 
substantially longer period for the MERS program than VA had 
originally authorized.  Indeed, it was not until he was told 
that his benefits would be stopped entirely that he disputed 
any determination.  

As noted above, a Veteran will be declared rehabilitated when 
he or she is employed in the occupational objective for which 
a program of services was provided, or in a closely related 
occupation, for at least 60 continuous days.  38 C.F.R. § 
21.283(c)(1).  When initially evaluated in June 2000, the 
Veteran's job was variously described as "help desk 
technician" and "network center control technician."  In 
January 2001, the Veteran's current job was described as 
"network center technician."  

The original Rehabilitation Plan, dated in August 2000, 
reported a program goal of "computer network technician," 
which was also the goal on the December 2002 Rehabilitation 
Plan.  He is employed by the same company by whom he was 
employed when he first was evaluated for vocational 
rehabilitation assistance in June 2000.  He states that his 
job is the same, help desk technician, and he had wanted to 
get into the networking field.  However, his job at other 
times has been described as network center technician, and, 
as noted above, his income more than doubled over the first 
five years.  The different titles for the same job are 
evidence that, if his current job is not exactly what was 
stated as the program goal, it is very closely related.  He 
maintained that employment throughout the 35 months of his 
vocational rehabilitation training; therefore, he was 
employed for more than 60 days.  Thus, a continuation of 
benefits for a four-year program (which could not be 
completed with his remaining entitlement of 12 months) was 
not necessary for his rehabilitation, and he was properly 
declared rehabilitated.  The preponderance of the evidence is 
against the claim; as a result, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Continuation of Vocational Rehabilitation benefits under 
Title 38, Chapter 31 of the United States Code is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


